Munson, C.J.
(dissenting) — I am in sympathy with the concern of my brethren over a governmental department's delay in processing the reinstatement of the defendant's driving privileges. I might also express amazement at the postal service's ability to get a letter ostensibly mailed at 10 or 11 p.m. in Olympia to the Tri-Cities by the following day. Nonetheless, if such a condition is to be an affirmative or complete defense to the charge of driving while a license is suspended, I believe the legislature must so decree and not the courts.
The defendant must comply with the requirements for reinstatement of his driving privileges, namely the submission of evidence of financial responsibility and payment of the reinstatement fee. Artis v. Rowland, 64 Wn.2d 576, 392 P.2d 815 (1964). There is no doubt this defendant drove prior to the reinstatement of his driving privileges. The legislature has seen fit to make that a crime. In other jurisdictions, on at least two occasions, defendants have attempted to show an emergency or coercion to justify their driving while their operator's license was suspended. They met with no success. State v. Ragland, 4 Conn. Cir. Ct. 424, 233 A.2d 698 (1967); State v. Merrifield, 180 Kan. 267, 303 *872P.2d 155 (1956); Automobiles: Necessity or Emergency as Defense in Prosecution for Driving Without Operator's License or While License is Suspended, Annot., 61 A.L.R.3d 1041 (1975).
I can appreciate some factual differences, but not any in point of policy, with the person who has been wrongfully refused a business license and who proceeds to conduct a business without it. Such a wrongful refusal does not bar prosecution for acting without a license. Poulos v. New Hampshire, 345 U.S. 395, 97 L. Ed. 2d 1105, 73 S. Ct. 760, 30 A.L.R.2d 987 (1953); Right of person wrongfully refused license upon proper application therefor to do act for which license is required, Annot., 30 A.L.R.2d 1006 (1953), citing cases. I believe there is an analogy to the present case.
Furthermore, the legislature has seen fit in instances of suspension or revocation to provide for an occupational driver's license. RCW 46.20.391. However, no mention is made by either party or the court of that possibility; nor is there any mention of whether this defendant qualified for such a permissive license. That license is good until he receives his new one, at which time he must surrender the occupational driver's license. RCW 46.20.400. Thus, it would appear the legislature did take into consideration the hardship one might encounter when his license is revoked or suspended, including any administrative delay after the expiration of the period of suspension and revocation.
I would require one who has been wrongfully denied a license to seek mandamus against the director of the appropriate department. I grant that this might not have timely accomplished what this defendant wanted to accomplish, but it is the only judicial remedy which I perceive he had once he presented his evidence of financial responsibility, appeared to pay his reinstatement fee, and was denied reinstatement.
*873I would affirm.